Title: To George Washington from Robert Morris, 27 December 1782
From: Morris, Robert
To: Washington, George


                        
                            Sir
                            Office of Finance 27 Decemr 1782
                        
                        I am duly honored with your Excellency’s Favor of the seventeenth Instant. Previous to the Receipt of it
                            Admiral Digby had transmitted the polite Application of which a Copy is enclosed. In Answer to it I wrote a Letter of
                            which a Copy is also enclosed and which I think Consists with your Excellency’s Sentiments. As this Letter involved
                            Engagements which were of an extensive Nature whether considered in a pecuniary or political Point of Light I thought it
                            best to submit it to Congress, more especially as it militated in some Degree with their Resolutions. To avoid the tedious
                            Discussions which might have attended any Resolution as well as to leave it on the Basis of a mere ministerial Act in
                            which the Sovereign Authority might not be compromised in any supposable Case, I desired the President to read it and take
                            the Sentiments of Congress without a formal Minute that so their Approbation or Disapprobation might be verbally
                            expressed. This was done and the Letter was approved. What may be it’s Fate with the Enemy I know not but hope it may
                            prove agreeable to our Wishes. With perfect Respect & Esteem I have the Honor to be Sir your Excellency’s most
                            obedient & humble Servant
                        
                            Robt Morris

                        
                     Enclosure
                                                
                            
                                Sir
                                New York 3d December 1782
                            
                            As I understand you have the Management of the Marine Department, I must desire you to order the Seamen
                                you have Prisoners in Philadelphia Goal and those in the Jerseys to be sent into New York. Surely Sir you cannot mean
                                to detain these poor People after receiving above a thousand Prisoners well cloathed from England in Addition to a
                                Debt of about Seventeen Hundred. There are a Number at Trenton and Brunswick that have been offered to the Commissary
                                of Prisoners for particular Persons here, by a Lieutenant Colonel John Taylor. If he is an Officer he must be under
                                Command. Your new Commissary of Prisoners has also given Certificates of Exchange to some of the Prisoners I have
                                indulged with Paroles Home, and Paroles to Others to effect an Exchange here or to return. This cannot be allowed whilst
                                you are in Debt near three Thousand, and if continued can only be done to check my Indulgencies to your own People.
                                What can be the Reason you have not on your Side accepted the Offer made to receive Soldiers for Sailors—those
                                Soldiers not to serve for twelve Months? I cannot conceive—If every other Motive was extinct, Gratitude and Humanity
                                should plead the Cause of these poor People, as well as of those confined here. Can it be necessary to appoint
                                Commissioners to pay an acknowledged Debt? Is he an honest Man who owes a Thousand Pounds, and because he is not
                                possessed of Specie, will not pay in other Commodity? And will you murder your own People Prisoners, by letting them
                                remain without Cloathes during the Winter, because there are not so many as you have of our Soldiers, in order to gain
                                What? To defraud the British of a Debt accumulated by giving Way to Humanity and the Sufferings of our Fellow
                                Creatures. I have directed a great many to be paroled, and shall probably parole more as it is the only Means left of
                                giving them Relief. I must beg your Answer soon, as the chief Object of this Letter is, to enable
                                me to extend Indulgencies to Others, which I cannot do consistent with my Duty, ‘till those Seamen Prisoners in your
                                Possession are returned. I am Sir Your very obedient Servant
                            
                                Robert Digby
                            
                        
                        
                     Enclosure
                                                
                            
                                Sir,
                                Marine Office 18th December 1782
                            
                            I have received your Letter of the third Instant. If you had been perfectly acquainted with the
                                Principles which actuated my Conduct you would undoubtedly have spared both your Reasonings and Reflections. If you
                                will take the Trouble to apply to your marine Commissary he will inform you from Captain Turner’s Correspondence that
                                I am perfectly disposed to do you Justice as well as to relieve the Prisoners both british and american.
                            There has been so much of Complaint upon this Subject on all sides that every Body must wish a final
                                Settlement. To effect it I will now make you a plain and simple Proposition. Let us liberate all marine Prisoners on
                                both Sides taking proper Receipts. Let us come to a Settlement of the Account as speedily as possible. If the Balance
                                is against us I will pay you in Money immediately according to the Terms of Cartel existing between England and France
                                Provided you will agree to do the like.
                            In the mean time I shall be glad to have your Permission to send in some Wood which I am told the
                                Prisoners want. If you agree I will load one or more Vessels and send them in under the Protection of Flags with my
                                Passports. You will cause the Vessels to be searched and if there be any thing on Board of contraband I shall not
                                object to their Confiscation. The wood I shall deposit in the Care of some Person with you for the Purpose of
                                supplying the Prisoners and with Direction to sell a Part if necessary to purchase Cloathing and other Necessaries for
                                them, as I presume that fuel is scarce with you, this is an object which may minister to mutual Convenience.
                            I shall not make a vain Boast of Liberality either to elevate or depress any Character. You shall judge
                                from the Face of these Propositions whether my Disposition is such as tends to cultivate the Principles of Benevolence
                                and to extend the Acts of Beneficence to those who are in Distress. I am Sir Your most obedient and humble
                            Servant.
                        
                        
                    